FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of March 2014 (No. 6) TOWER SEMICONDUCTOR LTD. (Translation of registrant’s name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x On March 20, 2014, TowerJazz issued a press release regarding the signing of a note exchange agreement and note purchase agreement for the issuance of new notes of Jazz. A copy of the press release is attached hereto as Exhibit 99.1 Exhibits Exhibit 99.1TowerJazz press release dated March 20, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 20, 2014 TOWER SEMICONDUCTOR LTD. By: /s/ Nati Somekh Gilboa ————— Nati Somekh Gilboa Corporate Secretary
